       Case 2:19-cv-01746-MCE-KJN Document 20 Filed 01/28/21 Page 1 of 1


 1   Peter A. Lynch (SBN 123603)
     Dana N. Meyers (SBN 272640)
 2   COZEN O'CONNOR
     501 West Broadway, Suite 1610
 3   San Diego, CA 92101
     Telephone: 619.234.1700
 4   Facsimile: 619.234.7831
 5   Attorney for Plaintiff
     KEMPER INDEPENDENCE INSURANCE
 6   COMPANY
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10   KEMPER INDEPENDENCE INSURANCE                       Case No.: 2:19-cv-01746-MCE-KJN
     COMPANY,
11                                                       ORDER TO DISMISS ACTION AND
                    Plaintiff,                           RETAIN JURISDICTION TO EFORCE
12                                                       SETTLEMENT AGREEMENT
           vs.
13
     HAIER US APPLIANCE SOLUTIONS, INC.;
14   and DOES 1 through 100, inclusive,

15                  Defendants.

16

17         Having considered the Stipulation to Dismiss and Retain Jurisdiction to Enforce Settlement

18   Agreement and Stipulated Judgment, and good cause appearing, IT IS HEREBY ORDERED:

19         1. Plaintiff Kemper Independence Insurance Company’s Complaint is hereby dismissed

20               with prejudice;

21         2. The Court agrees to retain jurisdiction to enforce the terms of the Settlement Agreement.

22         3. The matter having been concluded, the Clerk of Court is directed to close the file.

23               IT IS SO ORDERED.

24
     Dated: January 28, 2021
25

26

27

28
                                                     1
        PLAINTIFF KEMPER INDEPENDENCE INSURANCE COMPANY’S MEDIATION BRIEF [PRIVILEGED
                               PURSUANT TO EVID. CODE § 1115-1128]
